Citation Nr: 0733801	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-22 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
education benefits in the amount of $820.00, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	David Olivas, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to April 
2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Committee on 
Waivers and Compromises (Committee) at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for waiver of recovery of an overpayment of 
$820.00 in VA education benefits.  


FINDINGS OF FACT

1.  Effective from August 20, 2001, the appellant was paid VA 
education benefits towards an undergraduate degree in 
criminal justice; notice of her entitlement was accompanied 
by information which set forth factors affecting the right to 
payment, including the effect of a change to an enrollment 
status of a less than full-time basis.

2.  On January 7, 2002, the class for which the veteran 
originally registered within her degree program was canceled.  
That same day the veteran enrolled in an alternative 
Introduction to Legal Studies course that was not included 
within the approved criminal justice curriculum for which she 
had been granted education benefits.  

3.  Because the Introduction to Legal Studies course was 
outside of the approved criminal justice curriculum for which 
she had been granted education benefits, upon registering for 
the Introduction to Legal Studies course, for purposes of VA 
education benefits, the appellant became enrolled on a less 
than full-time basis.  She did not notify VA as to the change 
in her enrollment status.

4.  In June 2002, the RO reduced education benefit payments 
effective January 7, 2002.  This resulted in the current 
assessed overpayment of $820.00.

5.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant.   

6.  The overpayment resulted solely from the actions of the 
appellant; there was no fault on the part of VA.

7.  Recovery of the assessed overpayment would not deprive 
the appellant of the ability to provide for basic 
necessities.

8.  The appellant relinquished a valuable right and incurred 
a legal obligation in reliance upon the benefits received.

9.  Waiver of the assessed overpayment would not unjustly 
enrich the appellant.

10.  The collection of the indebtedness would defeat the 
purposes of the award of VA education benefits, or otherwise 
be inequitable.


CONCLUSIONS OF LAW

1.  An overpayment of VA education benefits in the calculated 
amount of $820.00 was properly created.  38 U.S.C.A. §§ 5107, 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2007).

2.  The recovery of the overpayment of VA education benefits 
in the amount of $820.00 is against equity and good 
conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002 & Supp. 2006); 38 C.F.R. § 1.963(a), 
1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the veteran was in receipt of VA 
education benefits from August 20, 2001.  At the time of the 
award of benefits, the veteran was informed that she should 
immediately notify VA in the event of a change in her 
enrollment status, and that her education benefits would be 
reduced if she were to enroll on a less than full-time basis.  
The record also reflects that on January 7, 2002, the veteran 
enrolled in an Introduction to Legal Studies class, a course 
outside of the criminal justice degree program for which 
education benefits had been approved.  The appellant, 
however, did not notify VA that she had enrolled in a course 
outside of her approved degree program.  As the appellant's 
education benefits were not reduced at the time she enrolled 
in the Introduction to Legal Studies course, the Board 
concludes that the overpayment of $820.00 was properly 
created because the appellant received benefits to which she 
was not legally entitled.

The appellant requested a waiver of recovery of the 
overpayment of compensation benefits within 180 days of 
receiving notification of the indebtedness.  As she filed a 
timely application for waiver of this overpayment, she meets 
the basic eligibility requirements for a waiver of recovery 
of her VA indebtedness.  The Board thus turns to the merits 
of the appellant's request for waiver. 38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2007).  The phrase "equity and good 
conscience" means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2007).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In April 2003, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment of 
VA education benefits.  The record reflects that at the time 
the class for which the veteran had originally enrolled was 
canceled and she alternatively enrolled in the Introduction 
to Legal Studies course, the appellant was not aware that the 
Introduction to Legal Studies course was outside of the 
criminal justice degree program for which she had been 
approved.  This lack of awareness contributed to her failure 
to notify VA as to the change in her enrollment status to 
less than full time for the purposes of VA education 
benefits.  Because there is otherwise no evidence that the 
appellant intended to deceive VA or seek unfair advantage, 
the Board finds no evidence of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of 
this overpayment.  There are therefore no mandatory bars to 
waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the veteran was solely at fault in the creation of 
the overpayment.  The record reflects that the appellant had 
been in receipt of VA education benefits since August 20, 
2001, and that she was informed that her benefits would be 
reduced if she were to become enrolled on a less than full 
time basis in her approved curriculum.  As the veteran did 
not notify VA that she was not enrolled in courses within her 
approved curriculum on a full time basis, the Board finds 
that the overpayment of $820.00 was solely the fault of the 
veteran.  This weighs against a finding that recovery of the 
overpayment would be against equity and good conscience.

The Board additionally finds that collection of the debt 
would not cause the veteran undue financial hardship.  While 
the veteran did not respond to a request for a report of her 
current financial status, based upon the veteran's age and 
her income potential for the next three to five years, the 
Board finds that collection of the $820.00 debt would not 
deprive her of basic necessities.  Accordingly, collection of 
the debt would not be against equity and good conscience.  

The Board must, however, additionally consider whether 
reliance on the benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.  The 
evidence in this case shows that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay education benefits.  The class for which 
the veteran originally enrolled was part of the approved 
criminal justice degree program.  That class was canceled due 
to the limited number of registrants in the class.  The 
veteran believed that the alternative Introduction to Legal 
Studies course for which she enrolled qualified as an 
approved course within the criminal justice degree program.  
By enrolling in the Introduction to Legal Studies course the 
veteran incurred a legal obligation, that is, the requirement 
of the payment for the course.  Because the veteran believed 
the Introduction to Legal Studies course fell within the 
criminal justice degree program and she incurred a legal 
obligation as a result of her enrollment in the course, the 
recovery of the overpayment would weigh against equity and 
good conscience.

Next, the Board finds that collection of the indebtedness 
would defeat the purposes of the award of VA education 
benefits, or would otherwise be inequitable.  While the 
veteran completed a course for which she had not been pre-
approved, and received VA education benefits for that course, 
because the benefits were still used for education in the 
broader sense, the Board finds that the collection of the 
indebtedness would defeat the general purposes of the award 
of VA education benefits.  Accordingly, the Board finds that 
the collection of the indebtedness would in this case weigh 
against equity and good conscience.

The Board additionally finds that failure to make restitution 
would not unfairly enrich the appellant.  While VA continued 
to make education payments at a rate based upon a full-time 
course load in her approved degree program, there is no 
evidence that the appellant accumulated resources in excess 
of that required for the courses in which she was actually 
enrolled or that the monetary benefits were used to provide 
for other than education.  The Board considers it significant 
that the unapproved course for which the veteran enrolled 
covered Introduction to Legal Studies, an area closely 
aligned with the criminal justice degree program for which 
she had been approved.  Thus, the Introduction to Legal 
Studies course was relevant to the veteran's approved degree 
field, if not specifically to her major.  When all the 
factors are considered as set forth in the above analysis, 
there is an equipoise in the evidence with respect to whether 
recovery of the debt would be against equity and good 
conscience.  In resolving doubt in the appellant's behalf, 
the Board finds that recovery of the debt in the calculated 
amount of $820.00, incurred as a result of the appellant's 
having enrolled in an unapproved course, would be against 
equity and good conscience. 


ORDER

Waiver of the recovery of overpayment of VA education 
benefits in the amount of $820.00 is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


